Citation Nr: 1227702	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  06-09 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than January 9, 2003, for a total disability rating based on individual unemployability (TDIU) due to service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to April 1989.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted TDIU, effective November 13, 2003. 

In a January 2005 Decision Review Officer (DRO) decision, the DRO assigned an effective date of January 9, 2003 for the grant of a TDIU on the basis of clear and unmistakable error in the June 2004 rating decision after finding that the appeal for this issue had remained open since the Veteran's original claim on that date.

In March 2008, the Board denied the claim for an earlier effective date for the grant of a TDIU.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court). 

In August 2010, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in an August 2010 Joint Motion filed by counsel for the Veteran and the VA secretary

In March 2011, the Board remanded this case for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection was not in effect for any disease or disability prior to November 9, 1998.

2.  A claim for TDIU had been pending since November 9, 1998.

3.  It was factually ascertainable that service connected disabilities caused unemployability on November 9, 1998.


CONCLUSION OF LAW

The criteria for an effective date of November 9, 1998, for the grant of TDIU have been met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Veteran's claim arises from an appeal of the effective date following the grant of TDIU.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran is not required with regard to his claim for an earlier effective date for the grant of TDIU.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The Veteran received VA examinations in conjunction with the underlying claim for TDIU.  Further examinations could not serve to substantiate entitlement to an earlier effective date.

The Joint Motion was premised on the Board's failure to discuss an April 1999, medical report from a VA physician, Dr. Allen; in which the Veteran was diagnosed as having bipolar disorder and it was opined that he was unable to work; and a March 2000 report from Dr. Allen in which he again diagnosed bipolar disorder and opined that the Veteran was unable to work.  This decision attempts to comply with the terms of the Joint Motion and the Court order by discussing this evidence.

In compliance with the Board's March 2011 remand, VA obtained the Veteran's Social Security Administration (SSA) records.  Thus VA has complied with the March 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Prior to January 9, 2003; service connection was in effect for depression, evaluated as 70 percent disabling from November 9, 1998; coronary artery disease, evaluated as 60 percent disabling from February 15, 2000 to May 8, 2001, 100 percent from May 9 to August 31, 2001; 60 percent disabling from September 1, 2001 to November 16, 2001, 100 percent disabling from December 17, 2001 to April 30, 2002; and 60 percent disabling beginning May 1, 2002.  A 20 percent rating was in effect for left upper hemiparesis, effective October 18, 2002; a 10 percent rating was in effect for hypertension effective October 18, 2001 and for left lower hemiparesis, effective October 18, 2002.

His combined evaluation was 70 percent from November 9, 1998 to February 14, 2000; 90 percent from February 15, 2000 to May 8, 2001; 100 percent from May 9, 2001 to August 31, 2001; 90 percent from September 1, 2001 to December 16, 2001; 100 percent from December 17, 2001 to April 30, 2002; and 90 percent from May 1, 2002.  Hence, he met the percentage requirements for TDIU at all times since November 9, 1998.  Because the Veteran was not service connected for any disease or disability prior to November 9, 1998, a TDIU could not have been effective prior to that date.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997)(requiring VA to consider the evidence of disability during the period one year prior to the application in order to determine when a factually ascertainable increase in disability occurred).  A claim for TDIU is an application for increased compensation within the meaning of the statute because the claimant is attempting to show that his service-connected disability has worsened.  Wood v. Derwinski, 1 Vet. App., 267, 269 (1991).  

Thus, to determine an appropriate effective date for a grant of TDIU, the Board must determine when the claim was received and, when the increase in disability (in this case, unemployability) was first factually ascertainable.  See 38 C.F.R. §§ 3.155, 3.400(o)(2).

The Veteran submitted a formal claim for TDIU in November 2003.  The current effective date of January 9, 2003, is based on the date the Veteran's VA doctor, Dr. Kling, submitted a letter stating that the Veteran was unable to work due to his service connected disabilities.  This letter showed an increase in the Veteran's disability, in that it then rose to the level of unemployability, within the one year prior to receipt of the claim and, thus, this date was determined to be the appropriate effective date for the Veteran's grant of TDIU.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (section 5110(b)(2) requires that "an increase in a veteran's service-connected disability must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date").

At the time of the June 2004 decision that granted TDIU, service connection had not been recognized for any disease or disability prior to February 2000.

In an October 2004 decision, the RO granted service connection for depression, effective November 13, 2003; but in January 2005, the RO found that there had been clear and unmistakable error in the effective dates assigned for service connection for the psychiatric disability, which it now characterized as depression, bipolar disorder and anxiety disorder not otherwise characterized; and in the effective date assigned for TDIU.  

Entitlement to a TDIU is an element of all claims for an increased rating or higher initial rating when such claim is raised by the record or asserted by the Veteran.  Entitlement to a TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); Rice v. Shinseki, 22 Vet. App. 447 (2009).

The RO's decisions meant that the claim for service connection for the psychiatric disability had been pending since November 9, 1998.  See 38 C.F.R. § 3.105(e).  TDIU was an element of the initial rating for the psychiatric disability, and had also been pending since that date.  

In short, the claim for TDIU has been pending since November 9, 1998.  

The Veteran has argued that his award of TDIU should be in 1997, when he reported he stopped working due to his service connected disabilities.  As noted, it would not be possible to award a TDIU prior to November 9, 1998, because there were no service connected disabilities.  Alternately, the Veteran has claimed that his award of TDIU should go back to November 9, 1998, when he first filed a claim for service connection for depression.

The evidence is murky as to when the service connected disabilities actually caused unemployability.  The Veteran reported in his application for Social Security Administration (SSA) benefits that he stopped working in 1997; and that he had become too disabled to work in 1991; but had attempted to work until 1997 as nurse's aide.  These attempts had been unsuccessful and he had been frequently fired.  SSA found the Veteran disabled effective December 1, 1998 due to a cognitive and bipolar disorder.  It noted the Veteran's reports of inability to work since 1991, but had been unable to find any records prior to December 1998.

The SSA relied on reports from Dr. Stein dated in November 1999, Dr. Leibman, dated in September 1999 and Dr. Karpers dated in August 1999.  Dr. Stein noted that the Veteran reported his last job had been three to four years ago as a nursing assistant.  She noted that the Veteran had significant limitation and recommended that he receive supervised payments.

Dr. Leibman found the Veteran to be reliable informant.  The Veteran reported attending college and having some training in music.  He said that he had attempted to work as a nursing assistant, but had been unable to do so.  Dr. Leibman did not report when the Veteran had stopped working.  The diagnoses were bipolar disorder, depressive (provisional), cognitive disorder; alcohol and cocaine abuse disorders in remission; and depression causing headaches.  He assigned a global assessment of function of 55, but added that he did not think the Veteran would be able to function if his cognitive disorders were as severe as he reported.

Dr. Karpers noted the Veteran's report that he had been unable to function as a nursing assistant for the past year.  Dr. Karpers also noted the Veteran's reports of treatment for substance abuse, but focused on the Veterans physical disabilities, finding that there was "no particular objective evidence" to suggest impaired ability to sit, stand walk, lift, carry or handle objects, hear, speak, or travel.

In an opinion provided to SSA in December 1999, Dr. Rothman commented that the Veteran's credibility "may be questionable" but that he seemed incapable of SGA (sustained gainful activity). 

The previously mentioned VA medical records, from Dr. Allen in April 1999 indicate that the Veteran was anticipated to be unable to work from April 5, 1999, to September 5, 1999, due to bipolar disorder and substance addiction and in March 2000 indicate that he was anticipated to be unable to work from March 15, 2000, to August 15, 2000, due to bipolar disorder.  

During the two periods of anticipated unemployability noted above (from April 5, 1999, to September 5, 1999, and from March 15, 2000, to August 15, 2000), other VA treatment records refer to the Veteran's employment.  In a May 1999 record, the Veteran stated that he was unable to attend a group therapy because he had to work.  At the time of his November 1999 Maryland Disability Determination psychology report, the Veteran reported that his last job was 3 to 4 years ago.  

VA treatment records from May 2000 and August 2000 note; however, that the Veteran was employed, either full or part time as a nurse's assistant.  In addition to suggesting that the Veteran was indeed working during the periods of anticipated unemployability described in the April 1999 and March 2000 records, these reports of employment specifically contradict the history provided by the Veteran during his March 2001 VA examination.

At the time of his March 2001 VA mental disorders examination, the Veteran reported being unemployed since 1997, when he was fired from his job as a nurse's assistant.  In a letter dated January 30, 2002, and addressed to the Social Security Administration (SSA), the Veteran's VA psychiatrist, Dr. Kling, stated that the Veteran remained unemployable due to his mood, anxiety, and cardiac disorders following his cardiac bypass surgery in December 2001.  

In August 2001, Dr. Blumenthal noted that the Veteran "was a nurse's assistant;" but was clearly unable to work a regular schedule as he had before.  He cited the Veteran's fatigue, dyspnea, and psychiatric disabilities.  However, in 2002, Dr. Blumenthal opined that the Veteran could return to work on May 1, 2002, after undergoing heart bypass surgery.

Marginal employment is not considered substantially gainful employment and marginal employment exists when a veteran's earned annual income does not exceed the poverty threshold for one person.  See 38 C.F.R. § 4.16(a).  

The Veteran has been unable, perhaps due to cognitive impairment, to provide a consistent and coherent report of his employment history.  It appears that he did make attempts at employment between November 9, 1998 and January 9, 2003; but the available evidence does not demonstrate that these attempts were successful.  The weight of the medical opinions are to the effect that the service connected disabilities were of sufficient severity to preclude gainful employment for which he was qualified.

Resolving reasonable doubt in the Veteran's favor, the Board concludes that it was factually ascertainable that the Veteran has been unemployable by virtue of service connected disabilities since November 9, 1998.  Accordingly, an effective date of November 9, 1998 for the payment of TDIU is granted.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

An effective date of November 9, 1998, for the grant of TDIU is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


